DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
Status of claims
Claims 1, 10, 12 and 15-17 have been amended.
Claims 11, 13 and 14 have been cancelled.
Currently, claims 1-10, 12 and 15-20 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 6-12, filed 08/26/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1- 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 12 and 15-20 are allowed.							The following is an examiner’s statement of reasons for allowance: the prior art of claim 1, including each of the limitations and specifically wherein at least the source or the drain in at least one finFET of the plurality of finFETs has a profile with a plurality of rounded tips to increase a breakdown voltage between the at least one finFET and an adjacent finFET in the plurality of finFETs; each of the plurality of rounded tips is oxidized; the profile is a rhomboid shape having a top tip and two lateral tips; and the plurality of rounded tips comprises the top tip and the two lateral tips, for the same reasons as mentioned on pgs. 7-8 of Applicant remarks filed on 08/26/2020.							The prior art of record does not anticipate or make obvious the method of claim 12, including each of the limitations and specifically forming a first plurality of rounded tips in a profile of at least the first source or the first drain, wherein forming the first plurality of rounded tips comprises forming a first oxide layer above at least the first source or the first drain; forming a nitride layer above the first oxide layer: and after forming the nitride layer, forming a second plurality of rounded tips in a profile of at least the second source or the second drain, wherein forming the second plurality of rounded tips comprises forming a second oxide layer above at least the second source or the second drain, for the same reasons as mentioned on pgs. 8-9 of Applicant remarks filed on 08/26/2020.		
The prior art of record does not anticipate or make obvious the device of claim 17, for the same reasons as mentioned for claim 1, above.						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/15/21